Citation Nr: 0201077	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for a right shoulder 
disability, claimed as bursitis.

3. Entitlement to service connection for otitis media of the 
right ear.

4. Entitlement to service connection for bilateral otitis 
externa.

5. Entitlement to service connection for pyelonephritis.

6. Entitlement to service connection for sinusitis.

7. Entitlement to service connection for bilateral tympanic 
membrane perforation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO also denied entitlement to 
service connection for bilateral hearing loss in November 
1997.  Although the veteran disagreed with this decision in 
December 1997, the veteran withdrew her notice of 
disagreement in writing in January 1998.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. § 20.204 (2001).  That 
issue is not, therefore, before the Board.


FINDINGS OF FACT

1.  The veteran does not have chronic bronchitis.

2.  The veteran does not have a current disability of right 
shoulder bursitis.

3.  The veteran has right rotator cuff tendinitis related to 
injury playing softball while in military service.

4.  The veteran does not have a current disability of chronic 
otitis media of the right ear.

5.  The veteran does not have current chronic bilateral 
otitis externa.

6.  The veteran does not have a current disability of 
pyelonephritis, nor does she have chronic residuals of 
pyelonephritis in service.

7.  The veteran does not have a current chronic sinusitis 
disability.  

8.  There is no evidence of perforation of the left tympanic 
membrane in service.

9.  The veteran has no current residuals of perforation of 
the right tympanic membrane in service.


CONCLUSIONS OF LAW

1.  Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Service connection for right rotator cuff tendinitis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  Service connection for otitis media of the right ear is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  Service connection for bilateral otitis externa is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

5.  Service connection for pyelonephritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

7.  Service connection for bilateral tympanic membrane 
perforation is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty of notice and assistance

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether she had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
service connection in the rating decisions of November 1997 
and May 1998 and in the statement of the case (SOC) in 
December 1998 and the supplemental SOC in July 1999.  The RO 
has informed her of the provisions and requirements of the 
VCAA in a letter dated in June 2001.  

The veteran submitted a completed application for 
compensation or pension in October 1997.  She responded to 
all questions pertinent to her claim for service connection, 
and there is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).

The veteran has been advised of the evidence that would 
support or help substantiate her claim in the rating 
decisions, statement and supplemental statement of the case, 
and in the June 2001 development letter.  VA has informed the 
veteran of evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The veteran has presented copies of her service medical 
records, and the RO has also obtained copies from the 
National Personnel Records Center.  Her VA treatment notes 
have been obtained.  She has been accorded VA examinations in 
March 1998 and again in May 1999.  She has indicated that 
there are no further records that are pertinent to her 
claims.  Thus, VA has satisfied its duty to obtain relevant 
medical records and to provide examinations when necessary to 
evaluate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  VA's duty to notify the 
veteran of failure to obtain records is moot.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).

There is no prejudice to the veteran in deciding her claim on 
the merits, because she has been told what the requirements 
are to establish entitlement to service connection, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate her claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA or the implementing regulations have 
been substantially met by VA.  As discussed above, every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  The RO has notified her of the VCAA 
requirements, and she has responded that there is nothing 
further relevant to her claim.  The Board's consideration of 
the implementing regulations in the first instance is 
likewise not prejudicial to the veteran, as the regulations 
do not provide substantive rights beyond those provided by 
the VCAA. 

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
regulations in the first instance would serve no practical 
purpose.  VA has discharged its duty under the VCAA and the 
Board may reach the merits of this appeal


II.  Factual Background

A careful review of the veteran's medical records reflects 
the following findings with regard to the issues on appeal.  
First, a September 1983 service medical record shows that the 
veteran presented for medical care with abdominal pain and 
was diagnosed with pyelonephritis.  She was hospitalized and 
treated with intravenous antibiotics.  After discharge, an 
intravenous pyelogram (IVP) showed bilateral kidneys to be 
normal in size, shape, and location.  There were no 
abnormalities.  Later that month, she was examined for a 
follow-up for this disorder, and signs of pyelonephritis had 
resolved.  

A January 1987 chest x-ray was normal.  In December 1988, the 
veteran reported a cough productive of greenish sputum and 
fevers two days before.  She had bilateral frontal sinus 
tenderness and no maxillary sinus tenderness.  Her lungs were 
clear to auscultation, without rales, wheezes, or rhonchi.  
The impression was clinical sinusitis/bronchitis.

In July 1983, the veteran complained of left ear pain.  She 
said her ear felt clogged up since two days before when she 
was in an airplane.  On examination, her left tympanic 
membrane was red and bulging.  The assessment was left otitis 
media.  In February 1985, the veteran complained of a right 
ear ache of one day's duration.  On examination, the left 
tympanic membrane was clear and the right tympanic membrane 
was dull and immobile, with a red rim.  On examination of the 
neck, there was right preauricular tenderness and anterior 
cervical adenopathy.  The impression was right otitis media.  
In January 1986, she was assessed to have left otitis media.

In September 1989, the veteran complained of drainage of both 
ears and itching of 10 days' duration.  On examination, the 
left helix was crusting and fissuring.  The right helix 
showed the same signs, but less so.  The tympanic membranes 
were both gray and somewhat cloudy, with decreased mobility.  
There was mild helical tenderness and positive post cervical 
node on the left.  The assessments were external otitis, 
outer rim, and serous otitis.  In October 1989, the serous 
otitis was noted to be resolving, and the external otitis was 
resolved.  In November 1989, the veteran reported left ear 
pain, and there was tenderness on movement of the ear.  The 
external auditory canal showed mild swelling and mild 
erythema.  The assessment was otitis externa.

In February 1991, the veteran reported a history of right ear 
pain for two-and-a-half days.  On examination, her left ear 
was within normal limits.  There was pain on pulling on the 
pinna of the right ear and there was cerumen build-up.  The 
assessment was rule out otitis externa, right ear.  The ear 
was flushed, and the tympanic membrane was visible.  Valsalva 
was positive, and the canal was slightly erythematous.  Three 
days later, she was again seen for follow-up of ear pain.  
The left ear was within normal limits.  The right ear had 
cerumen buildup.  The canal and tympanic membrane were 
erythematous, and Valsalva was sluggish.  The assessment was 
rule out otitis media, right ear.  On February 28, 1991, she 
was seen with complaints of a perforated tympanic membrane on 
the right with drainage.  She had persistent air leak with 
Valsalva.  The examiner was unable to visualize the defect 
secondary to debris close to the tympanic membrane.  The 
provisional diagnosis was perforated tympanic membrane on the 
right.  In March 1991, the veteran was seen for wax removal 
and follow-up of fungal infection in the right ear on several 
occasions.  The veteran was seen in otolaryngology in April 
1991.  The examiner noted a history of several bouts of 
external otitis in the past several months, including fungal 
otitis externa.  On examination, the right tympanic membrane 
was healed.  There was no fluid in either ear.  The problem 
was considered resolved.

In September 1991, the veteran complained of recurrent 
bilateral otitis externa for several months.  Recurrent 
infections were documented since 1983, with several entries 
for the current year.  On examination, her right tympanic 
membrane was inflamed.  It appeared intact.  Valsalva was 
positive.  The external canal was inflamed.  The left 
tympanic membrane was inflamed, as was the canal.  Valsalva 
was positive.  Mastoids were non-tender, and sinuses were 
non-tender to percussion.  The throat appeared normal, and 
there was right cervical posterior lymph involvement, but 
full range of motion of the neck.  The assessment was 
recurrent versus chronic otitis externa and possible otitis 
media. 

With regard to the veteran's right shoulder, she was seen in 
July 1991 with a one day history of right shoulder pain.  She 
denied specific trauma, although she said she did play 
softball and had had shoulder strains in the past.  On 
examination, she had full range of motion and no crepitus.  
Discomfort was increased in adduction movements under 
resistance.  X-rays dated in July 1991 show no acute 
fractures or dislocations.  A diagnosis of bursitis of the 
right shoulder was given.

The veteran's separation examination is negative for 
complaints or findings of any of the claimed disabilities.  

Reserve medical records dated through June 1998 showed no 
complaints or diagnoses of any condition in issue.

In connection with her claims, the veteran was accorded 
appropriate VA examinations in March 1998.  At the time of 
her VA ear disease examination, the veteran reported that she 
had three to four ear infections as a child, and that the 
last episode of otitis media was in 1992 or 1993.  She 
reported still having occasional itching and moisture in her 
ears with some odor.  Medical assessment only reflected 
evidence of asymmetric sensorineural hearing loss involving 
the right ear.  There was no evidence of middle ear infection 
or effusion.  Additionally, the examiner stated that the 
veteran did have acute sinusitis but no evidence of either 
chronic sinusitis or nasal allergies.  The examiner commented 
that it was "difficult to relate this to any military 
activity."

At the time of a March 1998 VA joints examination, the 
veteran reported that she developed right shoulder pain in 
the early 1990s.  She reported that she had been a softball 
player and "threw her arm out" in 1991.  She stated that 
she used ice and anti-inflammatories but found that she 
continued to have pain and occasional "going to sleep."  At 
the time of the examination, the veteran complained of 
occasional shooting pains around her scapular region, which 
radiated down towards the arm and up to the neck.  Following 
examination, the physician diagnosed possible muscle strain, 
levator scapulae, rhomboid, trapezius on the right, but could 
not exclude cervical spine etiology for the veteran's pain.  
A diagnosis of bursitis of the right shoulder was not given.

At the time of a March 1998 VA genitourinary examination, the 
veteran indicated that she had not had another episode of 
pyelonephritis that caused her to be hospitalized since the 
aforementioned episode in service, which had been treated 
successfully with antibiotics.  The physical examination 
performed in March 1998 was unremarkable.

At the time of a March 1998 VA pulmonary tuberculosis and 
myobacterial diseases examination, the veteran reported 
having had recurring bronchitis over the past seven to eight 
years.  The examiner opined that the veteran had chronic 
bronchitis, although it developed secondary to her smoking 
history.  Nonetheless, subsequent pulmonary function tests 
were completely normal, which did not correlate with the 
veteran's complaints of shortness of breath and cough.

In May 1999, the RO requested all of the veteran's VA 
outpatient treatment records from the Jacksonville VA 
outpatient clinic after the veteran notified the RO in her 
substantive appeal that she had received treatment there.  
Records dated from June 1997 to April 1999 were received.  In 
June 1997, the veteran received treatment for acute 
blepharoconjunctivitis.  In July 1998, the veteran's 
complaints were not recorded, but her left ear was negative 
and her right ear was retracted.  The assessment was serous 
otitis media.  In April 1999, she was seen for a possible 
spider bite five days before and stated she had no drainage 
and no fever, but pain in the right groin.  No assessment was 
given.

The RO also scheduled the veteran for further VA 
examinations, in accordance with her request.  On general 
medical examination in May 1999, the examiner addressed 
pyelonephritis and bronchitis.  The veteran reported that she 
had a kidney infection in 1983 and was hospitalized for three 
days.  She was treated with intravenous (IV) antibiotics.  An 
intravenous pyelogram (IVP) was done that showed no 
structural abnormalities.  She reported one subsequent 
genitourinary infection which was a lower urinary 
tract/bladder infection in 1987, treated with outpatient 
antibiotics.

With respect to bronchitis, the veteran reported the first 
episode while she was serving in Spain in 1987.  She had 
green sputum, pleuritic chest pain, and sinus drainage.  She 
was treated with antibiotics, and her symptoms resolved.  
Over the next 10 years, she said she had experienced two or 
three episodes of similar symptoms on a yearly [sic] basis.  
At times, she was treated with antibiotics with resolution of 
symptoms.  She stopped smoking two years before, and her last 
episode of the above symptoms was 18 months before the 
examination.  A purified protein derivative (PPD) had been 
done 45 days before and was nonreactive.  Previous chest x-
rays had showed no evidence of pneumonia.  On examination , 
the oropharynx was moist, and there was mild throat erythema.  
Her lungs were clear to auscultation and percussion, and 
there was no wheezing or rhonchi.  The impressions were (1) 
previous pyelonephritis with no repeat episodes, and (2) 
reported chronic bronchitis with symptoms dramatically 
improved since she stopped smoking two years before.  There 
was no evidence of any chronic lung disease, emphysema, or 
asthma.  A chest x-ray ordered in conjunction with the 
examination showed no pulmonary abnormalities.

On VA joints examination in May 1999, the veteran complained 
of trouble with over-the-head activity and weakness in her 
right shoulder since a softball injury while in service.  On 
examination of the right shoulder, range of motion was full 
and equal with the left shoulder.  She had a positive 
impingement sign and had 4+/5 strength with external rotation 
but 5/5 strength with abduction.  She was neurovascularly 
intact in her bilateral upper extremities.  X-rays of the 
right shoulder showed no abnormalities.  The diagnosis was 
right rotator cuff tendinitis.  The examiner stated that this 
was as likely as not related to her injury while in the 
service.

VA examination of the cervical spine was done in May 1999, 
because the veteran asserted that her right shoulder might be 
related to her neck.  On examination, range of motion of the 
neck was normal and strength was normal in upper extremities.  
Reflexes and sensation were intact.  Cervical spine x-rays 
showed good alignment and no evidence of fracture or 
degenerative change.  The impression was unexplained episodes 
of radiating pain from neck into shoulder blade, occurring 
only twice per month and lasting only 30 seconds.

On VA genitourinary examination in May 1999, the examiner 
noted that the veteran reported she had undergone a normal 
pelvic examination the previous November, and she did not 
feel she needed another one, with which the examiner agreed.  
He again stated that the veteran had had an isolated episode 
of acute pyelonephritis with no residual problems.  She had a 
urinalysis done after her last compensation and pension 
examination, and it was negative.  She reported no other 
genitourinary problems and was currently asymptomatic.  The 
examiner reported that he did not do a physical examination, 
as the veteran was asymptomatic and there was nothing further 
needed from a genitourinary standpoint.

In June 2001, the RO notified the veteran in correspondence 
of its duty under the VCAA and the type of evidence needed to 
substantiate her claims, and then requested information 
regarding medical treatment for the claimed disabilities.



III.  Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

The evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

A.  Chronic Bronchitis

The veteran's service medical records include a December 1988 
impression of clinical bronchitis.  On VA examination in 
March 1998, the veteran's report of chronic bronchitis was 
noted, but x-rays could not be done because the veteran was 
pregnant.  Her pulmonary function studies were normal.  On 
the May 1999 examination, x-rays were normal and her lungs 
were clear.  The examiner assessed "reported chronic 
bronchitis."  The veteran's reserve medical records contain 
no reference to bronchitis, and her VA outpatient treatment 
records from 1997 to 1999 show no treatment for bronchitis.  
The veteran told the VA examiner that she was treated for 
bronchitis on a yearly basis, but there is no evidence of 
such treatment.  In responding to the VCAA notice letter in 
June 2001, the veteran stated that she had provided all the 
available information relative to her claim.

Accordingly, the record shows one instance of clinical 
bronchitis in service, with no chronic bronchitis diagnosed 
in service or on discharge.  It shows diagnoses on VA 
examination of reported chronic bronchitis, without clinical 
evidence of bronchitis, and no evidence of treatment for 
chronic bronchitis since service.  Without clinical evidence 
of bronchitis at any time since 1988, the diagnosis is 
clearly based only on the veteran's history, which is not 
supported by medical evidence.

The available medical evidence, then, fails to show a chronic 
condition in service, and it fails to show a current chronic 
disease.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Since there is no competent evidence of chronic bronchitis in 
service or at the present time, the preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Right Shoulder Disability

The veteran's service medical records include a July 1991 
impression of bursitis of the right shoulder, diagnosed in 
connection with a report of shoulder strains from playing 
softball.  X-rays were negative for fractures or 
dislocations.  On VA examination in May 1999, the examiner 
diagnosed right rotator cuff tendinitis.  X-rays were still 
negative for abnormalities.  The VA examiner expressed the 
opinion that it was as likely as not that the veteran's 
current right rotator cuff tendinitis was related to the 
veteran's reported softball injury in the service.

Although the veteran's service medical records do not show a 
discrete softball injury, they do show that the veteran 
reported strains from playing softball.  The diagnosis then 
given was bursitis.  The veteran does not have a diagnosis of 
bursitis, but she does have a diagnosis of a right shoulder 
disability, rotator cuff tendinitis.  Competent medical 
opinion has provided a nexus between the current diagnosis 
and an injury in service.  Accordingly, giving the veteran 
the benefit of any doubt, service connection is warranted for 
a right shoulder disability, claimed as bursitis but 
currently diagnosed as right rotator cuff tendinitis.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

3.  Otitis Media of the Right Ear

The veteran's service medical records contain diagnoses of 
otitis media, right ear, in February 1985 and of serous 
otitis in September 1989 (ear not identified, but signs 
reported primarily for left ear).  In February 1991, the 
assessment was rule out otitis media, right ear, with 
repeated treatments and a suspected perforated tympanic 
membrane until April 1991, when the problem was considered 
resolved.  Post-service, the veteran has had one treatment 
record, in July 1998, at which time serous otitis media was 
diagnosed with a retracted right tympanic membrane.

There is no evidence that the veteran has a current chronic 
disability of otitis media of the right ear.  One clear 
diagnosis of otitis media on the right was made in February 
1985, with subsequent possible diagnoses in September 1989 
and February 1991.  There has been only one occasion of 
serous otitis media since service, and on VA examinations 
post-service, there have been no signs and no diagnosis of 
chronic right otitis media.

Accordingly, the preponderance of the evidence is against 
finding that right otitis media was chronic in service, or 
that there is a current disability of right otitis media.  
There is no reasonable doubt to be applied in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


4.  Bilateral Otitis Externa

The veteran's service medical records dated in 1989 and 1991 
indicate impressions of bilateral otitis externa.  There was 
no diagnosis on separation from service.  There is no 
evidence that the veteran has been treated for or diagnosed 
to have bilateral otitis externa since service.  Her 
treatment records show no such diagnosis, and she has 
asserted that the RO has all the information it needs to 
adjudicate her claim.  Her VA examinations have shown no such 
disability.

Without evidence of a chronic disability in service, a 
diagnosis since service, or a current disability, the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

5.  Pyelonephritis

The veteran was treated for pyelonephritis in September 1983.  
The condition resolved with treatment, and she has had no 
recurrence since that time.  On VA examination she denied 
having had any recurrence, and she had no residual problems.  
She does not currently have a diagnosis of pyelonephritis or 
residuals thereof.  There being no evidence in support of 
this claim, the preponderance of the evidence must be said to 
be against it.  There is no benefit of any doubt to be 
applied in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

6.  Sinusitis

One of the veteran's service medical records, dated in 
December 1988, indicates an impression of clinical sinusitis.  
There was no further treatment or diagnosis of the condition 
in service or on separation.  Since separation from service, 
there is no evidence of treatment for chronic sinusitis.  The 
veteran's VA examination in March 1998 yielded a diagnosis of 
acute sinusitis, and the examiner stated that it would be 
difficult to relate it to military service.  There has been 
no further evidence of diagnosis or treatment of sinusitis.

The preponderance of the evidence, then, is clearly against 
this claim.  There is no current, chronic disability to 
relate to disease or injury in military service.  The benefit 
of the doubt is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

7.  Bilateral Tympanic Membrane Perforation

There is no evidence during service or since service that the 
veteran's left tympanic membrane has ever been perforated.  
Accordingly, the preponderance of the evidence is against 
this aspect of the claim.

In February 1991, it was suspected that her right tympanic 
membrane was perforated, although examiners were unable to 
see the membrane on repeated clinic visits.  The right 
tympanic membrane was noted to be healed and the problems 
resolved in April 1991.  There are no further assessments of 
tympanic membrane perforation or of residuals of such 
perforation in service or since separation from service.  
Without chronic residuals of the right tympanic membrane 
perforation, there is no current disability.  The 
preponderance of the evidence is against this claim, and 
there is no benefit of any doubt to be applied in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).



ORDER

Service connection for bronchitis is denied.

Service connection for right rotator cuff tendinitis, claimed 
as right shoulder bursitis, is granted.

Service connection for otitis media of the right ear is 
denied.

Service connection for bilateral otitis externa is denied.

Service connection for pyelonephritis is denied.

Service connection for sinusitis is denied.

Service connection for bilateral tympanic membrane 
perforation is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

